

Exhibit 10(A)(1)








As of July 2, 2009


Dr. Nicholas D. Trbovich (Nicholas D. Trbovich, Sr.)
28 Tanglewood Drive, West
Orchard Park, NY 14127


Dear Dr. Nicholas D. Trbovich (Nicholas D. Trbovich, Sr.):


You and Servotronics, Inc. (the “Company”) are parties to an Employment
Agreement, dated July 1, 2005 and ratified on June 30, 2006 pursuant to which
you are employed by the Company. This letter confirms such Amended Employment
Agreement and subsequent ratification and subsequent Amendments dated August 4,
2006, July 6, 2007, July 9, 2008 and December 31, 2008 and any and all other
relevant amendments (the “Amended Agreement”).


This letter will also confirm your agreement and that of the Company (pursuant
to a resolution of the Board of Directors passed at a meeting held on July 2,
2009) to amend Paragraph 3 of the Amended Agreement to delete “$462,550” and
insert in its place “$485,600.00” (effective May 1, 2009) subject to your
acceptance which will be indicated by your signature below.


If the foregoing meets with your approval and you are willing to become bound
hereby, please sign and return to the undersigned the enclosed copy of this
letter.


 
Very truly yours,


SERVOTRONICS, INC.



         
/s/ Bernadine E. Kucinski
   
 
 
Bernadine E. Kucinski,
   
 
 
Assistant Corporate Secretary
   
 
 


ACCEPTED AND AGREED





         
/s/ Dr. Nicholas D. Trbovich
   
As of July 2, 2009
 
Dr. Nicholas D. Trbovich
   
Date 
 
(Dr. Nicholas D. Trbovich, Sr.)
   
 
 
